NANOSCALE PORE STRUCTURE CATHODE FOR HIGH POWER APPLICATIONS AND MATERIAL SYNTHESIS METHODS
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 21-34 and 38-43 are pending, wherein claims 24 and 38-43 were previously withdrawn, and claims 21-23, 27-28, 31 and 33-34 are amended. Claims 21-23 and 25-34 are being examined on the merits in this Office action.

Remarks
The paragraph [0009] of the instant specification states “Replacing the pentavalent vanadium as described in U.S. Patent Application No. 14/641172 …”. However, it appears that nothing about “pentavalent vanadium” is described in ‘172. The Examiner called 


Specification Objections
The disclosure is objected to because of the following:
The paragraph [0009] of the instant specification states “Replacing the pentavalent vanadium as described in U.S. Patent Application No. 14/641172 …”. However, it appears that nothing about “pentavalent vanadium” is described in ‘172.
Appropriate correction is required.

Claim Objections
Claims 23, 27 and 34 are objected to because of the following:
In claim 23, the recitation “… is considered the cation” does appear to be “… is considered a cation”.
In claim 27, “a co-dopant” does appear to be “the co-dopant”.
In claim 34, the recitation “an electrochemically active material” does appear to be “the lithium iron phosphate electrochemically active material”.
Appropriate correction is required.

Claim Interpretations
The “III” recited in parentheses of claim 21 does not limit the scope of the claim limitations. A recitation in a parenthesis is not a positive limitation. If Applicant intends to claim a valence of vanadium, a text, such as “trivalent state” described in the specification or the like, may be used.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation “an optional co-

Claim Rejections - 35 USC § 112(b)
Claims 21-23 and 25-34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the recitation “a phosphate to iron molar ratio of 1.000-1.040:1” renders the claim indefinite, because the recited “a phosphate” is ambiguous (which phosphate?). The recitation may be interpreted as:
1) a molar ratio of the iron phosphate source to iron; OR
2) a molar ratio of a phosphate (i.e., not the iron phosphate source, but not clear which phosphate) to iron.
Note that an iron phosphate (note it is different from “a phosphate” as claimed) is an iron phosphate source, but an iron phosphate source does not have to be an iron phosphate. Like the limitations recited in claim 21, a vanadium dopant is a vanadium dopant source, but a vanadium dopant source does not have to be a vanadium dopant. For purposes of examination, the “a phosphate” at issue is interpreted as referring to the “an iron phosphate source”.
Still in claim 21, similarly, the “phosphate” recited in “a phosphate to iron molar ratio of 1.000:1-1.050:1” and “a total non-lithium metal to phosphate molar ratio of 1.000-1.040:1” is ambiguous, rendering the claim indefinite. For purposes of examination, the “phosphate” at 
The term “other such source” in claim 23 renders the claim indefinite because the claims include elements not actually disclosed (those encompassed by “other such”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E.
Claim 33 recites “2 Mol.% to 4 Mol.%”. It is unclear whose amount (can be interpreted as an amount of the vanadium dopant source, or an amount of the lithium iron phosphate electrochemically active material) this percentage is based on, rendering the claim indefinite. For purposes of examination, the recitation is interpreted as referring to a percentage range based on the lithium iron phosphate electrochemically active material.
In claim 34, without definition in either the claim or the specification, it is unclear what a double pouch cell as claimed (the case of the pouch cell has two layers? Two pouch cells are arranged to form a double layer pouch cell?) is.

Claim Rejections - 35 USC § 103
Claims 21-23 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wixom et al. (US 20120199784 A1, hereafter Wixom).
Regarding claims 21 and 23, Wixom teaches a method to form lithium iron phosphate electrochemically active material for use in an electrode in an electrochemical energy storage device (See, e.g., [0020] and Abstract), comprising:
(a) mixing V2O5 ([0021]; reading on “a vanadium dopant source” recited in claim 21 and “an oxyanion precursor species such as an oxide” recited in claim 23), lithium carbonate 4∙2H2O, see “a second material” in [0022]) with an iron content of 31.9 wt%, anticipating at least 28 wt% as claimed, and a phosphate to iron molar ratio of 1.000, anticipating the claimed ratio of 1.000:1-1.040:1;
(b) milling the slurry ([0020], lines 4-5; [0022], Lines 7-8);
(c) drying the milled slurry to form a lithium iron phosphate precursor powder ([0022], lines 9-10); and
(d) firing the dried milled slurry to form a lithium iron phosphate precursor powder ([0022]-[0023]), wherein the lithium iron phosphate electrochemically active material comprises a vanadium dopant substituting the Fe in the phosphate (See the formula LixM1-yAyPO4, where M may be Fe and A may be V, See [0013]-[0014]). The vanadium dopant clearly comes from the vanadium dopant source.
In the aforementioned formula LixM1-yAyPO4, when M and A (as additives, [0014]) exist, 0 < y < 1 ([0014]) and 0 < 1-y < 1. As such, the molar ratio of the phosphate to iron is 1:y, which is greater than 1, overlapping the claimed 1.000:1-1.050:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Similarly, the molar ratio of a total non-lithium metal (i.e., M and A) to phosphate is 1: (1-y+y)=1, anticipating the claimed range of 1.000:1-1.040:1.
Regarding claim 22, Wixom teaches the method of claim 21, and the limitation “wherein the lithium iron phosphate electrochemically active material has a surface area greater than prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom teaches a substantially identical product to the lithium iron phosphate electrochemically active material as claimed, the instant claimed properties are necessarily present.
Regarding claims 27 and 28, Wixom teaches the method of claim 21, but does not disclose a nitrogen-containing reactant is involved in the formation of the lithium iron phosphate electrochemically active material. As such, one would not expect that an emission of ammonia occurs. That is, an emission of ammonia is zero. The limitation “an emission of ammonia is dependent on a composition of the vanadium dopant, a co-dopant, or a combination thereof” has little patentable weight, since it is general knowledge in the art that 
Regarding claim 29, Wixom teaches the method of claim 21, and teaches the iron phosphate source is FePO4∙2H2O, which has a hexagonal crystal structure according to the instant specification.
Regarding claims 30-32 and 34, Wixom teaches the method of claim 21, and the limitations “wherein the lithium iron phosphate precursor powder comprises a different thermal gravimetric loss profile with observable peaks within three temperature ranges, 75 to 125 [Symbol font/0xB0]C, 75 to 250 [Symbol font/0xB0]C and 275-425 [Symbol font/0xB0]C” recited in claim 30, “wherein the 275-425 [Symbol font/0xB0]C temperature range contains a bi-modal peak in which the peak recorded at a lower temperature within the range comprises a peak height that is higher than the peak height associated with a peak recorded at a higher temperature within that same range, and wherein there is not substantial peak above 500 [Symbol font/0xB0]C” recited in claim 31, “wherein a total thermal mass loss from the lithium iron phosphate precursor powder is less than 40% when heated from approximately 25 [Symbol font/0xB0]C to 600 [Symbol font/0xB0]C” recited in claim 32, and “a direct current resistance of less than 9 ohm (defined as a low temperature performance of the electrochemically active material, as claimed) when measured for a 20 mAh double layer pouch cell at -20 [Symbol font/0xB0]C” recited in claim 34, represent properties or characteristics of the lithium iron phosphate precursor powder obtained by the method of formation as recited in claim 21. Since Wixom teaches the same method as claimed in claim 21, it is expected that a substantially identical lithium iron phosphate precursor powder is produced. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom teaches a substantially identical product to the lithium iron phosphate precursor powder as claimed, the properties or characteristics as claimed in claims 30-32 and 34 are necessarily present.
Regarding claim 33, Wixom teaches the method of claim 21, and wherein the vanadium dopant is present at a molar ratio of y in the lithium iron phosphate electrochemically active material represented by the formula LixM1-yAyPO4 ([0014], when A=V). y is less than 1, overlapping the instantly claimed “2 Mol.% to 4 Mol.%”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Wixom teaches a co-dopant is present at 0 Mol.%.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wixom, as applied to claim 21 above, and further in view of Song et al. (US 20130316240 A1, hereafter Song).
Regarding claim 25, Wixom teaches the method of claim 21, but does not teach a co-dopant comprising cobalt. However, in the same field of endeavor, Song discloses that in addition to vanadium, another dopant, such as cobalt, is capable of improving cycle-life characteristics in a lithium iron phosphate represented by LiFe1-x-zMxM’zPyO4 (e.g., M=V, M’=Co) (at least [0019]-[0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Wixom such as a co-dopant cobalt, in addition to the dopant vanadium, is added in the slurry/mixture, in order to improving cycle-life characteristics ([0023], Song). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wixom in view of Song, as applied to claim 25 above, and further in view of Beck et al. (US 20110052988 A1, hereafter Beck).
Regarding claim 26, Wixom as modified teaches the method of claim 25, but is silent to the cobalt co-dopant being ammonium cobalt phosphate (NH4CoPO4). However, in the same field of endeavor, Beck discloses that ammonium cobalt phosphate is employed as a cobalt co-dopant in a preparation of lithium iron phosphate ([0154]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wixom to use ammonium cobalt phosphate as a cobalt dopant, as taught by Beck, in the claimed method of lithium iron phosphate formation. A cobalt doped lithium iron phosphate would be produced and this result is predicable. Combining prior art elements according to known methods to yield predictable results is prima facie obvious (MPEP § 2143).

Response to Arguments
Applicant's arguments filed on December 30, 2021 have been fully considered.
In response to the arguments regarding previous 112 rejections, some are persuasive and the corresponding 112 rejections have been withdrawn; some are not persuasive and the corresponding 112 rejections are maintained in this Office action. See the 112 rejections above for details.
In response to the arguments regarding the trivalent and pentavalent vanadium, it is respectfully noted that the recitation “III” in a parenthesis in claims is not a positive limitation. The Applicant is advised to modify claim languages.
Other arguments with respect to rejections on dependent claims are not persuasive since the arguments regarding independent claim 21 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727